FILED
                           NOT FOR PUBLICATION
                                                                           MAR 07 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10598

              Plaintiff-Appellee,                D.C. No.
                                                 4:15-cr-00869-RCC-EJM-1
 v.

HUMBERTO VALDEZ-RUIZ, a.k.a.                     MEMORANDUM*
Humberto Ruiz Valdez, a.k.a. Ruiz
Valdez-Humberto,

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   15-10599

              Plaintiff-Appellee,                D.C. No.
                                                 4:08-cr-00864-RCC-EJM-1
 v.

HUMBERTO VALDEZ-RUIZ, a.k.a.
Humberto Ruiz Valdez, a.k.a. Humberto
Ruiz-Valdez, a.k.a. Ruiz Valdez-
Humberto,

              Defendant-Appellant.


                    Appeal from the United States District Court

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            for the District of Arizona
                      Raner C. Collins, Chief Judge, Presiding

                             Submitted March 3, 2017**

Before: HUG, FARRIS, and CANBY, Circuit Judges.

      In these consolidated appeals, Humberto Valdez-Ruiz appeals from the

district court judgment and challenges his guilty-plea conviction and 63-month

sentence for re-entry of a removed alien, in violation of 8 U.S.C. § 1326, and the

revocation of supervised release and consecutive 7-month sentence imposed upon

revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Valdez-Ruiz’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. Valdez-Ruiz has filed a pro se

supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2